IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROBERT J. BARKER AND DIANE B.   : No. 18 WAL 2015
BARKER, HUSBAND AND WIFE,       :
                                :
               Petitioners      : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
         v.                     :
                                :
                                :
DAHLKEMPER LANDSCAPE            :
ARCHITECTS & CONTRACTORS, INC., :
                                :
               Respondent       :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.